Citation Nr: 1340000	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and/or as due to asbestos exposure.

2.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and/or as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1987, September 1990 to April 1991, and February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in March 2010 and September 2011 at which time it was remanded for additional development.  It is now returned to the Board.

In September 2011, the Board also remanded the issues of entitlement to service connection for hypertension and sleep apnea.  In an October 2012 decision, the agency of original jurisdiction (AOJ) granted service connection for hypertension, and in a November 2012 decision, the AOJ granted service connection for sleep apnea.  Thus, those issues are no longer for appellate consideration.

The issue of entitlement to an increased disability rating for service-connected chronic sinusitis has been raised by the record, and has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file 
associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Skin Disorder

With regard to the issue of service connection for a skin disorder, the Board finds that the VA examinations of record are not adequate.  An April 2005 VA examination report reflects that the Veteran reported that he would get intermittent rashes and welts; however, upon examination, there were no outbreaks or lesions.  The April 2005 VA examination report is inadequate because it does not contain an etiology opinion or sufficient diagnosis, or a clinical finding of no disability. 

A February 2011 VA examination report reflects that upon examination, the Veteran did not have a rash, but had "generalized mild dryness of skin, otherwise normal skin."  The examiner opined that the Veteran had been previously diagnosed with lichenoid dermatitis, and was currently diagnosed with interface dermatitis with spongiosis consistent with drug reaction.  The examiner's opinion was based on a 2007 dermatology note.  (An August 14, 2007, VA clinical record reflects a diagnosis of left thigh lesion consistent with fixed drug eruption.  An October 2007 VA clinical record reflects that diagnoses of left thigh lesion of lichenoid dermatitis, and a right calf lesion of "interface dermatitis with spongiosis, consider drug eruption.")  The February 2011 VA examiner stated that the Veteran's skin condition was not caused by or a result of active service.  The examiner noted that the Veteran had no rash during the examination, and the 2007 dermatologist note reflected that his rash was drug induced.  The February 2011 examination report is inadequate because the examiner did not state what medications were responsible for the rash, to include whether any such medications were prescribed for any service-connected disabilities, and if the rash was acute or chronic.  

An October 2011 VA examination report reflects that the Veteran had a diagnosis of lichen dermatitis of the thigh in 2007, a three month duration of tinea corporis in 2007, and a diagnosis of tinea unguium (tinea of the nail or toe) in 2004.  The October 2011 VA examination report is inadequate because the examiner stated that a skin disability is at least as likely as not related to service, but failed to provide supporting rationale.  

A September 2012 VA addendum is of record; however, it is also inadequate.  The clinician stated that the Veteran has had an ongoing rash since one year after active service, and that he had an undiagnosed illness; however, as the Veteran's skin disabilities have been diagnosed, as noted above, the clinician's opinion is not supported by the facts.  In addition, it fails to discuss the prior opinion that the Veteran's rash is due to medications/drugs. 

A November 2012 VA addendum is of record; however, it is also inadequate.  The examiner stated that the Veteran has mild dry skin which does not represent an undiagnosed illness, and that all of the Veteran's skin conditions have been diagnosed.  However, the report is inadequate because it did not provide an etiology for the diagnosed skin disabilities, but merely stated that the Veteran did not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

The Veteran filed a claim for a skin disability in August 2004.  During the pendency of the claim, he has apparently been diagnosed with tinea unguium (See August 19, 2004, VA clinical record), tinea corporis of the left thigh of three months in duration (See May 2007 Dr. J. Robinson record), ichthyosis vulgaris (See January 30, 2004, VA clinical record), and lichenoid dermatitis and/or interface dermatitis with spongiosis. (See VA examination reports referencing 2007 dermatology notes.)

Prior to Board adjudication, a VA clinician must opine, for each skin disability diagnosed during the pendency of the claim, as to whether it is as likely as not related to active service.

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this regard, a VA clinician must opine, for each skin disability diagnosed during the pendency of the claim, whether it is at least as likely as not secondary to a service-connected disability, to include any medication taken for such service-connected disability.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  In sum, a clinical opinion which addresses each of the Veteran's skin conditions during the pendency of his claim is warranted.

The Board also notes that in a July 2005 rating decision, the RO indicated that the Veteran first reported bumps or knots itching on his back and chest on November 24, 2004, and that he was referred for Dermatology consult.  The Board notes that a November 24, 2003, record reflects complaints of a lower limb rash and referral for a consult.  The November 24, 2003, record does not reflect complaints regarding the back or chest, and the Board is unsure if the RO incorrectly stated the complaints from November 24, 2003, or if there is a November 24, 2004, record missing from the claims file.  On remand, an effort must be undertaken to clarify whether a November 24, 2004, record exists, and if so to associate such record with the Veteran's claims file.

Respiratory Disorder

With regard to the issue of service connection for a respiratory disorder, in September 2011, the Board remanded the claim for a supplemental clinical opinion.  The claims file includes a November 2012 opinion as requested by the Board.  However, it appears that the AMC, in evaluating the November 2012 VA opinion, considered the incorrect issue.

The AMC issued a Supplemental Statement of the Case in November 2012 on the issue of "entitlement to an increased evaluation for a respiratory disorder (sinusitis)"; however, that was not the issue which had been remanded by the Board.  (The Veteran was granted service connected for sinusitis in a July 2005 rating decision, which had assigned a 10 percent disability rating effective from August 2004.)  The issue on appeal was entitlement to service connection for a respiratory disorder, and whether any such disability was represented by past findings of a granuloma, minimal obstructive lung defect, and the Veteran's prior prescription of albuterol for asthma control.  Thus, the AMC has not readjudicated the correct issue as per Board directive.  
 
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall attempt to associate a November 24, 2004, dermatology record referenced in the July 2005 rating decision, if any, with the Veteran's claims file.  If the requested record is not available, or if the search for such record otherwise yields negative results, that fact must clearly be documented in the claims file, and the Veteran informed in writing.

3.  The RO/AMC shall obtain an addendum to the November 2012 VA examination report, preferably from the original examiner (Dr. J.W. Murray).  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's skin disorders diagnosed over the course of this appeal - 

(i) tinea unguium (See VA August 19, 2004, clinical record);

(ii) tinea corporis of the left thigh of three months in duration (See May 2007 Dr. J. Robinson record); 

(iii) ichthyosis vulgaris (See January 30, 2004, VA clinical record); and

 (iv) lichenoid dermatitis and interface dermatitis with spongiosis (See October 2007 VA clinical record) 

are etiologically related to the Veteran's period of active service?

(b)  Is it at least as likely as not that any of the Veteran's diagnosed skin disorders noted above were caused (in whole or in part) by a service-connected disability, to include medication prescribed for any such disability?

(c)  Is it at least as likely as not that any of the Veteran's diagnosed skin disorders noted above are aggravated (permanently worsened) by a service-connected disability, to include medication prescribed for any such disability?

(d)  Is it at least as likely as not that the Veteran has an unexplained skin (dermatological) disorder due to an undiagnosed illness or a medically unexplained multisymptom illness.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

The examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the issues of service connection for a skin disorder and for a respiratory disorder (not the incorrect issue cited in the November 2012 Supplemental Statement of the Case).  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The Veteran need take no action until he is so informed.  He may submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This remand is to obtain additional information and comply with due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



